Interim Decision #1886

MATTER

OF GONzALEZ DE

LARA

In Deportation Proceedings
A-12693848

Decided by Board July29,1968
(1) A conviction for unlawful possession of marijuana for which respondent was
sentenced to confinement for 2 years, imposition of sentence was suspended
and probation granted pursuant to Article 42.12 of the Texas Code of Criminal
Procedure (Revised Adult Probation and Parole Law of 1966), is a final conviction for the purposes of section 241(a) (11), Immigration and Nationality
Act, as amended, in the absence of evidence the court set aside the conviction

or dismissed the indictment in accordance with section 7 of Article 42.12.
(2) Respondent's claim that his mother—who was born in the United States in
1922 and taken by her parents at age 7 to Mexico where she resided until her
entry to this country in 1956—should be regarded as having constructive residence in the United States prior to respondent's birth in Mexico in 1945 for
the purpose of compliance with section 201(g) of the Nationality Act of 1940
On the ground she did not know where she was born until she received a copy
of her birth certificate in 1955, is rejected since respondent's mother makes no
claim in her testimony that she was not aware of her birth in the United States
and her marriage certificate issued in 1935 and respondent's birth certificate
(1945) both state she was born in the USA.
CHAEGIO:

Order: Act of 1952—Section 241(a) (11) [8 U.S.C. 1251 (a) (11)1—Convicted
for illicit possession of marijuana.
ON Brum.r or BE8roriarra: Wellington Chew, Esquire

809 Bassett Tower
El Paso, Texas 79901

The respondent, a native and citizen of Mexico, appeals from an
order entered by the special inquiry officer on June 17, 1968 directing
his deportation to Mexico on the charge stated in the order to show
cause. Exceptions have been taken to the finding of alienage and deportability.
The respondent, an unmarried male alien, 22 years of age, entered
the United States as an immigrant through the port of El Paso, Texas
on or about December 2, 1960. He was convicted on March 14, 1968 in

806

Interim Decision #1886
Tarrant County Criminal Court No. 1 at Fort Worth, Texas for unlawful possession of marijuana. A record of the respondent's conviction has been entered in evidence as Exhibit 2. The special inquiry
officer in his decision of June 17, 1968 finds that alienage has been established and that the respondent is deportable as charged in the order
to show cause.
Counsel on appeal maintains that the respondent is a derivative

citizen and that there has been no final conviction since the respondent
was placed on probation and imposition of sentence suspended pursuant to Article 42.12 of the Code of Criminal Procedure, Texas.
We will first discuss the issue of the respondent's alienage. He was
born at Canitas, Zac., Mexico on November 1, 1945, the legitimate
child of Manuel Gonzalez, a citizen of Mexico and of Virginia De Lana,
a citizen of the United States (Ex. 7). The respondent's mother was
born at Knight's Landing, California on October 23, 1923 (Ex. 3).
She married the respondent's father at Caritas, Zac., Mexico on March
29, 1935. The respondent's mother was taken to Meals° by her parents
when she was seven years of age and she resided in Mexico until she
entered the United States in 1956.
The respondent's mother testified that she knew that she was a

United States citizen, born in the United States at the time she

married although she did not know where she was born at that time
(p. 18). She further testified that she obtained a birth certificate
"about 1a years ago" (1955) and "after I received my birth certificate
I remained in Mexico about a. year, for the reason my husband did not
approve of me coining over here because we had such a. large family and
did not have anybody to watch over this family" (p. 18). The respondent's mother was 33 years of age when she obtained her citizen's
identification card and entered the United States to reside.
The pertinent statute in effect when the respondent was born on

November 1, 1945 was section 201 (g) of the Nationality Act of 1940.
Section 201 (g) requires the citizen parent to have had ten years'
residence in the United States prior to the birth of the child, and at
least five of these ten years must have been after attaining the age
of 16 years. Since the respondent's mother resided in the United States
for seven years after her birth in California on August 3, 1923 and did
not return to the United States until 1956, some 11 years after the
respondent's birth, it is obvious that the respondent did not acquire
United States citizenship at birth through his citizen mother.
The respondent contends that his mother should be regarded as

having constructive residence in the United States prior to his birth
in order to comply with the requirements of section 201(g) of the

807

Interim Decision #1886
Nationality Act of 1940. He maintains that his mother did not know
where she was born until she received a copy of her birth certificate
from a sister in 1955; that for this reason she was unable to pursue her
claim to United States citizenship by obtaining a document of identity at the American Consulate in. Juarez, Mexico; that his mother
was financially unable to make the trip to the United States prior to
1956; and that his father was opposed to the respondent's mother
leaving her large family and entering the United States.
We find no support in the record for the respondent's argument
that his mother should be regarded as having established constructive
residence in the United States in order to comply with the provisions
of section 201(g) of the Nationality Act of 1940. The respondent's
mother maims no claim that she was not aware of her birth in the
United States. The testimony of the respondent's mother that she was
unable to obtain a birth certificate because she did not know where she
was born in the United States is not credible because both her marriage
certificate issued in 1935 and the birth certificate of the respondent
state that she was born in Knight's Landing, California, USA. The
factors urged by the respondent will not support a finding of constructive residence in the part of his mother in order to pass United
States citizenship to him under section 201(g) of the Nationality Act
of 1940. Cf., Matter of A—M—,7 1. & N. Dec. 332. We affirm the special
inquiry officer's conclusion that the respondent is an alien, a native
and citizen of Mexico.
The respondent maintains that his conviction for unlawful possession of marijuana is not final because his sentence was suspended and
he was placed on probation pursuant to the Adult Probation and
Parole Law of Texas (Article 42.12). The record of the respondent's
conviction shows that he was sentenced to confinement for two years,
imposition of sentence suspended and he was placed on probation upon
certain terms and conditions stated in the court's order.
The Texas Code of Criminal Procedure was revised by the legislature
in 1965 and a new Code of Criminal Procedure was adopted effective
January 1, 1966. The new code repealed all prior laws relating to
criminal procedure with certain exceptions which do not include
the Suspended Sentence Law of 1913 or the Adult Probation and
Parole Law of 1957 (Article 54.02). The Suspended Sentence Law,
former Article 776-781, was repealed and not reenacted in the new
code. This Board has held that a conviction was not final in Texas
when the defendant was treated under the Suspended Sentence Law,
Articles 766-767, 776-781 of the former code. Matter of E B ,
I. & N. Dec. 318. We have also held that when the defendant was
treated as an adult under the Adult Probation and Parole Law,
—

808

—

Interim Decision #1886
Article 781 (b), the conviction was a final one. Matter of R R , 7
I. & N. Dec. 478; Matter of M—D—, 9 I. & N. Dec. 172.
The Revised Adult Probation and Parole Law (Article 42.12) has
expanded the former law (Article 781(d)) but its provisions are
very similar to the former statute. "Probation" is defined in paragraph (d) of section 2 as meaning "the release of a convicted defendant by a court under conditions imposed by the court for a specified
period during which the imposition of sentence is suspended." (Emphasis supplied.) Under the new code, when probation is granted,
only the imposition of sentence is now suspended.% However, there is
a provision in section 7 of Article 42.12 which reads :
—

—

In case the defendant has been convicted or has entered a plea of guilty or a
plea of nolo contendere, and the court has discharged the defendant hereunder,
such court may set aside the verdict or permit the defendant to withdraw his
plea, and shall dismiss the accusation, complaint, information or indictment
against such defendant, who shall thereafter be released from all penalties
and disabilities resulting from the offense or crime of which he has been convicted or to which he has pleaded guilty, except that proof of his said conviction or plea of guilty shall be made known to the court should the defendant
again be convicted of any criminal offense.

The judgment and order of conviction and probation was entered
against the respondent by the Criminal District Court No. 1 of Tarrant County, Texas on March 14, 1968. There is no evidence before us
that the respondent appealed his conviction or that the court has
discharged the respondent, set aside his conviction or permitted the
respondent to withdraw his plea. There is no evidence that the indictment has been dismissed pursuant to the provisions of section 7 of
Article 42.12 of the Texas Code of Criminal Procedure. We affirm
the finding of the special inquiry officer that the respondent was convicted on March 14, 1968 in the Criminal District Court No. 1 of Tarrant County, Texas for unlawful possession of a narcotic drug, to
wit, marijuana, contrary to the laws of Texas and that such conviction is final.
The respondent is ineligible for, discretionary relief and we affirm
the special inquiry officer's conclusion in this regard. An appropriate
order will be entered.

ORDER: It is directed that the appeal be and the same is hereby
dismissed.
a Suspension of imposition of sentence results in a final conviction (Matter of

0—, 7 1. & N. Dec. 559; cf., Matter of

7I. & N. Dec. 580).

809

